UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4778



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROCKIE GENE WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-cr-00261-H)


Submitted:   January 17, 2007          Decided:     February 15, 2007


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rockie Gene Williams appeals the 180-month sentence he

received after he pled guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1) (2000). Williams was

sentenced as an armed career criminal pursuant to 18 U.S.C.A.

§ 924(e) (West 2000 & Supp. 2006), and U.S. Sentencing Guidelines

Manual § 4B1.4 (2005).   He contends on appeal that his enhanced

sentence violates the Fifth and Sixth Amendments under Blakely v.

Washington, 542 U.S. 296 (2004), because it was based on facts that

were not charged or proved beyond a reasonable doubt, or admitted

by him.   We affirm.

           Williams did not dispute the fact or nature of the

predicate convictions in the district court.    We have previously

held that the fact that a defendant has prior convictions that may

be used as the basis for an armed career criminal sentence need not

be charged or proved beyond a reasonable doubt.   United States v.

Cheek, 415 F.3d 349, 352-54 (4th Cir.), cert. denied, 126 S. Ct.

640 (2005).    We decline Williams’ invitation to reconsider the

continued validity of Almendarez-Torres v. United States, 523 U.S.

224 (1998), which we previously held to be still viable after

Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny.   See

United States v. Thompson, 421 F.3d 278, 281-83 (4th Cir. 2005),

cert. denied, 126 S. Ct. 1463 (2006).




                              - 2 -
           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -